

115 HR 1398 IH: Fair, Accurate, Secure, and Timely Voting Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1398IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Connolly (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide funds to give States incentives to invest in practices and technology designed to
			 expedite voting at the polls and simplify voter registration, improve
			 voting system security, and promote automatic voter registration, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Fair, Accurate, Secure, and Timely Voting Act of 2017 or the FAST Voting Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Voter Participation
					Sec. 101. Incentives for States to invest in practices and technology designed to expedite voting
			 at the polls and simplify voter registration.
					Sec. 102. Criteria for awarding grants.
					Sec. 103. Criteria for evaluating applications.
					Sec. 104. Authorization of appropriations.
					Title II—Improving Voting System Security
					Sec. 201. Incentives for States to improve voting system security.
					Sec. 202. Criteria for awarding grants.
					Sec. 203. Criteria for evaluating applications.
					Sec. 204. Authorization of appropriations.
					Title III—Encouraging Automatic Voter Registration
					Sec. 301. Incentives for States to implement automatic voter registration.
					Sec. 302. Applications.
					Sec. 303. Authorization of appropriations.
					Title IV—General Provisions
					Sec. 401. Establishment of performance measures and targets.
					Sec. 402. Reporting requirements.
					Sec. 403. State defined.
				
			IImproving Voter Participation
			101.Incentives for States to invest in practices and technology designed to expedite voting at the
			 polls and simplify voter registration
				(a)Grants authorized
 (1)In generalFrom the amounts made available under section 104 for a fiscal year and not reserved under section (b) of section 104, the Election Assistance Commission (hereafter in this title referred to as the Commission) shall award grants, on a competitive basis, to States in accordance with section 103.
 (2)Number of grantsA State may not receive more than 1 grant under this section per grant period. (3)Duration of grants (A)In generalA grant under this section shall be awarded for a period of not more than 4 years.
 (B)Continuation of grantsA State that is awarded a grant under this section shall not receive grant funds under this section for the second or any subsequent year of the grant unless the State demonstrates to the Commission, at such time and in such manner as determined by the Commission, that the State is—
 (i)making progress in implementing the grant implementation plan described in section 102(b) at a rate that the Commission determines will result in the State fully implementing such plan during the remainder of the grant period; or
 (ii)making progress against the performance measures established under section 401 at a rate that the Commission determines will result in the State reaching its targets and achieving the objectives of the grant during the remainder of the grant period.
 (b)Use of fundsEach State that receives a grant under this title shall use the funds provided by the grant to carry out the State's grant implementation plan described in section 102(b).
				102.Criteria for awarding grants
 (a)ApplicationsEach State that desires to receive a grant under this title shall submit an application to the Commission at such time, in such manner, and containing such information as the Commission may reasonably require. At a minimum, each such application shall include each of the following:
 (1)A documentation of the State’s record in carrying out the following in the administration of elections for public office:
 (A)Providing various voter registration opportunities and record of providing electronic transfer of voter registration information from government agencies to election officials.
 (B)Providing early voting. (C)Providing absentee voting.
 (D)Providing assistance to voters who do not speak English as a primary language. (E)Providing assistance to voters with disabilities at and beyond the level required by Federal law.
 (F)Providing effective access to voting for members of the uniformed services at and beyond the level required by Federal law.
 (G)Providing formal training of election officials. (H)Auditing waiting times at polling places.
 (I)Allocating polling locations, equipment, and staff to match population distribution. (J)Responding to voting irregularities and concerns raised at polling stations.
 (K)Creating and adhering to contingency voting plans in the event of a natural or other disaster. (L)Any other performance measure established under section 401 in providing various voter registration opportunities.
 (2)Evidence of established conditions of innovation and reform in the administration of elections for public office in the State and the State’s proposed plan for implementing additional conditions.
 (3)Evidence of collaboration between relevant stakeholders in developing the grant implementation plan described in subsection (b).
 (4)Annual performance measures and targets for the activities carried out with the grant. (5)A description of the State’s plan to conduct a rigorous evaluation of the effectiveness of the activities carried out with the grant.
 (6)The grant implementation plan described in subsection (b). (b)Grant implementation planThe grant implementation plan described in this subsection is a plan developed by the State for using funds provided by the grant to improve the State’s performance on the performance measures established under section 401, including how the State will carry out some or all of the following:
 (1)Providing flexible registration opportunities, including online and same-day registration and registration updating.
 (2)Providing early voting, at a minimum of 9 of the 10 calendar days preceding an election, at sufficient and flexible hours.
 (3)Providing absentee voting, including no-excuse absentee voting. (4)Providing assistance to voters who do not speak English as a primary language beyond the minimum requirements of the Voting Rights Act of 1965.
 (5)Providing assistance to voters with disabilities, including visual impairment, at and beyond the level required by Federal law.
 (6)Providing effective access to voting for members of the uniformed services at and beyond the level required by Federal law.
 (7)Providing formal training of election officials, including State and county administrators and volunteers.
 (8)Auditing and reducing waiting times at polling places. (9)Allocating polling locations, equipment, and staff to match population distribution.
 (10)Responding to any reports of voting irregularities or concerns raised at polling places. (11)Creating contingency voting plans in the event of natural or other disaster.
 (12)Improving the wait times at the persistently poorest performing polling stations. 103.Criteria for evaluating applications (a)Award basisThe Commission shall award grants to States under this title on a competitive basis, based on the quality of the State’s application submitted under section 102, including—
 (1)the State’s record in the areas described in paragraph (1) of section 102(a); (2)the State’s record of, and commitment to, establishing conditions for innovation and reform, as described in paragraph (2) of section 102(a);
 (3)the quality and likelihood of success of the State’s grant implementation plan described in section 102(b) in showing improvement in the areas described in paragraph (1) of section 102(a), including the State’s capacity to implement the plan and evidence of collaboration as described in paragraph (3) of section 102(a); and
 (4)the State’s evaluation plan as described in paragraph (5) of section 102(a). (b)ExplanationThe Commission shall publish an explanation of how the application review process under this paragraph will ensure an equitable and objective evaluation based on the criteria described in subsection (a).
				104.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary for fiscal year 2017 and each succeeding fiscal year to carry out this title.
 (b)Reservation of fundsFrom the amount made available to carry out this title for a fiscal year, the Commission may reserve not more than 10 percent of such amount to carry out activities related to—
 (1)technical assistance; and (2)outreach and dissemination.
					IIImproving Voting System Security
			201.Incentives for States to improve voting system security
				(a)Grants authorized
 (1)In generalFrom the amounts made available under section 204 for a fiscal year and not reserved under section (b) of section 204, the Election Assistance Commission (hereafter in this title referred to as the Commission) shall award grants, on a competitive basis, to States in accordance with section 203.
 (2)Number of grantsA State may not receive more than 1 grant under this section per grant period. (3)Duration of grants (A)In generalA grant under this section shall be awarded for a period of not more than 4 years.
 (B)Continuation of grantsA State that is awarded a grant under this section shall not receive grant funds under this section for the second or any subsequent year of the grant unless the State demonstrates to the Commission, at such time and in such manner as determined by the Commission, that the State is—
 (i)making progress in implementing the grant implementation plan described in section 202(b) at a rate that the Commission determines will result in the State fully implementing such plan during the remainder of the grant period; or
 (ii)making progress against the performance measures established under section 401 at a rate that the Commission determines will result in the State reaching its targets and achieving the objectives of the grant during the remainder of the grant period.
 (b)Use of fundsEach State that receives a grant under this title shall use the funds provided by the grant to carry out the State's grant implementation plan described in section 202(b).
				202.Criteria for awarding grants
 (a)ApplicationsEach State that desires to receive a grant under this title shall submit an application to the Commission at such time, in such manner, and containing such information as the Commission may reasonably require. At a minimum, each such application shall include each of the following:
 (1)A documentation of the State’s record in carrying out the following in the administration of elections for public office:
 (A)Providing voting machines that are less than 10 years old. (B)Providing voting equipment that generates a verifiable paper trail at polling places.
 (C)Implementing strong chain of custody procedures for the physical security of voting equipment and paper records at all stages of the process.
 (D)Conducting pre-election testing on every voting machine and ensuring that paper ballots are available wherever electronic machines are used.
 (E)Mandating post-election risk-limiting audits to confirm the validity of electronic results. (F)Keeping offline backups of voter registration lists.
 (G)Providing a secure voter registration database that logs requests submitted to the database. (H)Publishing and enforcing a policy detailing use limitations and security safeguards to protect voters’ personal information in the voter registration process.
 (I)Providing secure processes and procedures for reporting vote tallies. (J)Providing a secure platform for disseminating vote totals.
 (K)Any other performance measure established under section 401 in providing voting system security. (2)Evidence of established conditions of innovation and reform in providing voting system security and the State’s proposed plan for implementing additional conditions.
 (3)Evidence of collaboration between relevant stakeholders in developing the grant implementation plan described in subsection (b).
 (4)Annual performance measures and targets for the activities carried out with the grant. (5)A description of the State’s plan to conduct a rigorous evaluation of the effectiveness of the activities carried out with the grant.
 (6)The grant implementation plan described in subsection (b). (b)Grant implementation planThe grant implementation plan described in this subsection is a plan developed by the State for using funds provided by the grant to improve the State’s performance on the performance measures established under section 401, including how the State will carry out some or all of the following:
 (1)Providing voting machines that are less than 10 years old. (2)Updating voting equipment to provide a verifiable paper trail at polling stations.
 (3)Implementing strong chain of custody procedures for the physical security of voting equipment and paper records at all stages of the process.
 (4)Conducting pre-election testing on every voting machine and ensuring paper ballots are available wherever electronic machines are used.
 (5)Mandating post-election risk-limiting audits to confirm the validity of electronic results. (6)Keeping offline backups of voter registration lists.
 (7)Providing a secure voter registration database that logs requests submitted to the database. (8)Publishing and enforcing a policy detailing use limitations and security safeguards to protect voters’ personal information in the voter registration process.
 (9)Providing secure processes and procedures for reporting vote tallies. (10)Providing a secure platform for disseminating vote totals.
					203.Criteria for evaluating applications
 (a)Award basisThe Commission shall award grants to States under this title on a competitive basis, based on the quality of the State’s application submitted under section 202, including—
 (1)the State’s record in the areas described in paragraph (1) of section 202(a); (2)the State’s record of, and commitment to, establishing conditions for innovation and reform, as described in paragraph (2) of section 202(a);
 (3)the quality and likelihood of success of the State’s grant implementation plan described in section 202(b) in showing improvement in the areas described in paragraph (1) of section 202(a), including the State’s capacity to implement the plan and evidence of collaboration as described in paragraph (3) of section 202(a); and
 (4)the State’s evaluation plan as described in paragraph (5) of section 202(a). (b)ExplanationThe Commission shall publish an explanation of how the application review process under this paragraph will ensure an equitable and objective evaluation based on the criteria described in subsection (a).
				204.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary for fiscal year 2017 and each succeeding fiscal year to carry out this title.
 (b)Reservation of fundsFrom the amount made available to carry out this title for a fiscal year, the Commission may reserve not more than 10 percent of such amount to carry out activities related to—
 (1)technical assistance; and (2)outreach and dissemination.
					IIIEncouraging Automatic Voter Registration
			301.Incentives for States to implement automatic voter registration
				(a)Grants authorized
 (1)In generalFrom the amounts made available under section 303 for a fiscal year and not reserved under section (b) of section 303, the Election Assistance Commission (hereafter in this title referred to as the Commission) shall award grants, on a competitive basis, to States in accordance with section 302.
 (2)Number of grantsA State may not receive more than 1 grant under this section per grant period. (3)Duration of grants (A)In generalA grant under this section shall be awarded for a period of not more than 4 years.
 (B)Continuation of grantsA State that is awarded a grant under this section shall not receive grant funds under this section for the second or any subsequent year of the grant unless the State demonstrates to the Commission, at such time and in such manner as determined by the Commission, that the State is—
 (i)making progress in implementing the plan for the implementation of automatic voter registration in the State, as described in section 302(c), at a rate that the Commission determines will result in the State fully implementing such plan during the remainder of the grant period; or
 (ii)making progress against the performance measures established under section 401 at a rate that the Commission determines will result in the State reaching its targets and achieving the objectives of the grant during the remainder of the grant period.
 (b)Use of fundsEach State that receives a grant under this title shall use the funds provided by the grant to carry out the State’s plan for the implementation of automatic voter registration in the State, as described in section 302(c).
				302.Applications
 (a)In generalEach State that desires to receive a grant under this title shall submit an application to the Commission at such time, in such manner, and containing such information as the Commission may reasonably require. At a minimum, each such application shall include the following:
 (1)A detailed plan for the implementation of automatic voter registration in the State. (2)Annual performance measures and targets for the activities carried out with the grant.
 (3)A description of the State’s plan to conduct a rigorous evaluation of the effectiveness of the activities carried out with the grant.
 (b)Selection of recipientsThe Commission shall award grants to States under this title on a competitive basis, based on the quality of the State’s application submitted under subsection (a).
 (c)Automatic voter registration describedIn this title, automatic voter registration means a system under which a State registers individuals to vote in elections for Federal office who are eligible to vote in such elections by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections.
				303.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary for fiscal year 2017 and each succeeding fiscal year to carry out this title.
 (b)Reservation of fundsFrom the amount made available to carry out this title for a fiscal year, the Commission may reserve not more than 10 percent of such amount to carry out activities related to—
 (1)technical assistance; and (2)outreach and dissemination.
					IVGeneral Provisions
 401.Establishment of performance measures and targetsEach State receiving a grant under this Act shall establish performance measures and targets, approved by the Election Assistance Commission (hereafter in this title referred to as the Commission), for the programs and activities carried out with the funds provided by the grant.
			402.Reporting requirements
 Each State receiving a grant under this Act shall submit to the Commission, at such time and in such manner as the Commission may require, an annual report including—
 (1)data on the State’s progress in achieving the targets for the performance measures established under section 401;
 (2)a description of the challenges the State has faced in implementing the programs and activities funded by the grant and how it has addressed or plans to address those challenges; and
 (3)findings from the evaluation plan for the grant. 403.State definedIn this Act, the term State means each of the several States and the District of Columbia.
			